ICJ_077_ArbitrationUNHQAgreement_UNGA_NA_1988-04-26_ADV_01_NA_03_FR.txt. 57

OPINION INDIVIDUELLE DE M. SHAHABUDDEEN
[Traduction]

J’approuve la décision de la Cour mais je voudrais formuler quelques
considérations sur la manière d'aborder la question et la perspective dans
laquelle on l’a fait, à propos de deux points. Le premier concerne le mo-
ment où le différend a pris naissance. Le second concerne la question de
savoir si le différend porte sur l’interprétation ou sur l'application de l’ac-
cord de siège.

Sur le premier point, la Cour s’est bornée, dans sa décision, à constater
que «les positions opposées de l'Organisation des Nations Unies et des
Etats-Unis révèlent l’existence d’un différend entre les deux parties à l’ac-
cord de siège». La Cour ne s’est pas prononcée explicitement sur le mo-
ment auquel le différend est né. Je reconnais que plusieurs dates pour-
raient être prises en considération sur une période au cours de laquelle la
situation a continuellement évolué, mais je ne peux m'empêcher d’avoir
l'impression que la Cour a fait preuve d’une retenue excessive dans ses
conclusions en n’éclaircissant pas le point de savoir laquelle, parmi ces
dates possibles, était celle 4 retenir. Décider qu’un différend existe ne se
fait pas dans le vide; il faut nécessairement avoir d’abord examiné une
succession d’événements qui se sont déroulés sur une certaine période et
avoir établi qu'il en est finalement résulté un différend à un certain stade,
même si on ne peut déterminer ce dernier qu’approximativement. Il me
semble que l'identification de ce stade fait inévitablement partie inté-
grante du processus de raisonnement que la Cour peut exposer quant à la
question centrale (mais non la seule) de l’espèce, à savoir si un différend
existait ou non à la date où l’Assemblée générale a demandé un avis
consultatif. De plus, l’identification de ce stade fournit un repère analy-
tique utile, voire nécessaire, pour distinguer les communications et discus-
sions qui s’inscrivaient dans le processus conduisant à la naissance du dif-
férend, de celles qui visaient à résoudre le différend après la naissance de
celui-ci.

Le projet de loi en question a été présenté à la chambre des représen-
tants des Etats-Unis le 29 avril 1987 et au Sénat le 14 mai 1987. Le Gouver-
nement des Etats-Unis était opposé à l'objectif que visait ce texte, et il a
reconnu que cet objectif était en fait de fermer la mission d’observation de
l'Organisation de libération de la Palestine. Le Président étant chargé de
faire appliquer les lois de l'Etat, l'approbation qu’il a donnée au projet le
22 décembre 1987 peut raisonnablement s’interpréter comme l’engage-
ment pris par le gouvernement de faire fermer la mission conformément à
cette loi.

Devant cette suite d’événements, il est constant que le Secrétaire
général a fait connaître ses objections dès le 13 octobre 1987 en décla-

49
ACCORD RELATIF AU SIÈGE (OP. IND. SHAHABUDDEEN) 58

rant que cette loi conduirait à une violation par les Etats-Unis de leurs
obligations juridiques internationales en vertu de l’accord de siége. Dans
la lettre qu’il a adressée le 7 décembre 1987 à M. Walters, représentant
permanent des Etats-Unis auprès de l’Organisation des Nations Unies,
le Secrétaire général a clairement indiqué qu’à son avis la promulga-
tion de cette loi ferait naître un différend à moins que ne soient données
certaines assurances. Il semble juste d’interpréter cela comme visant des
assurances à donner au plus tard lors de la promulgation de cette loi,
ne serait-ce qu’en raison de la nécessité d’éviter une période de risque
ou d'incertitude. Aucune assurance de ce genre n’ayant été donnée, la
signature de la loi le 22 décembre 1987 a automatiquement déclenché
le processus conduisant au conflit entre des intérêts concurrents et pré-
cipité le différend.

La déclaration officielle faite par le Secrétaire général le 14 janvier 1988
selon laquelle un différend existait n’était pas nécessaire pour concrétiser
ce différend (voir l’affaire de 1’ Usine de Chorzôw, C.P.J.I. série À n° 13,
p. 10-11, et l'affaire relative à Certains intérêts allemands en Haute-Silésie
polonaise, C.P.J.I. série À n° 6, p. 14). A part la lettre de M. Okun du 5 jan-
vier 1988, indiquant que la loi avait été signée le 22 décembre 1987 et donc
associée quant au fond à ce fait, il n’y a pas eu de nouveaux événements
entre la date de la signature et le 14 janvier 1988, où le Secrétaire général a
répondu, déclarant qu’un différend existait et invoquant la procédure de
règlement des différends énoncée à la section 21 de accord. Le Secrétaire
général n’a pas dit à partir de quel moment il estimait qu’un différend
existait. Sa lettre n’exclut pas nécessairement l’éventualité que le diffé-
rend se soit automatiquement concrétisé le 22 décembre 1987 du fait des
événements antérieurs. Mais si cette hypothèse n’était pas la bonne, il est
évident qu’en tout état de cause un différend était bien né le 14 janvier
1988. Le dossier ne permet de nourrir aucun doute sur le fait que le diffé-
rend, né à l’une ou l’autre de ces deux dates, a continué d’exister jusqu’à ce
jour.

Sur le second point, qui est de savoir s’il s’agissait d’un différend
«concernant l'interprétation ou l’application» de l’accord de siège au
sens de la section 21 de cet accord, il semble y avoir une thèse selon la-
quelle, même s’il y avait un différend, ce dernier ne concernait pas l’«in-
terprétation » de l’accord de siège puisque le secrétaire d’Etat des Etats-
Unis partageait les vues du Secrétaire général quant au statut de la mission
d'observation de l’OLP en vertu de l'accord; et, en outre, que le différend
ne portait pas sur l’«application » de l’accord puisque la fermeture de la
mission d’observation de l'OLP n’a pas encore été effectuée.

Quant à savoir si le différend en l’espèce avait trait à une question d’in-
terprétation de l’accord, il était effectivement constant que les vues du dé-
partement d’Etat coincidaient avec celles du Secrétaire général de l’Orga-
nisation des Nations Unies au sujet du statut de la mission d'observation
de l’'OLP en vertu de l'accord (voir la lettre que le Secrétaire général a
adressée le 13 octobre 1987 à M. Walters, représentant permanent des
Etats-Unis auprès de l'Organisation des Nations Unies). Mais des vues

50
ACCORD RELATIF AU SIÈGE (OP. IND. SHAHABUDDEEN) 59

différentes sur la question paraissaient prédominer au Congrès des Etats-
Unis, et elles semblent avoir reçu l’appui du Président lorsque celui-ci a
signé la loi adoptée par le Congrès.

J'ai toutefois envisagé la thèse que, malgré cela, il n’y avait toujours pas
de conflit entre les vues des Etats-Unis et celles de l'Organisation des
Nations Unies quant à l'interprétation de l’accord au motif que les Etats-
Unis ont pris une position qui pourrait être interprétée comme signifiant
que, bien que le gouvernement soit tenu par son droit interne de donner
effet à la loi en fermant la mission d’observation de l’OLP, il reconnaît en
même temps qu’il n’a aucun droit d’agir de la sorte en vertu du droit inter-
national et qu’il engagera par conséquent sa responsabilité internationale
s’il procède à cette fermeture:

Ce raisonnement est intéressant, tout autant par sa subtilité que par ses
conséquences car, s’il est fondé, il signifie que, pour autant qu’un Etat soit
disposé à reconnaître officiellement qu'il s'engage consciemment sur la
voie d’une violation d’une obligation conventionnelle qu’il a acceptée —
ce que peu d’Etats sont disposés à faire (voir S. Rosenne, Breach of Treaty,
1984, p. 11) —, il peut se soustraire aux obligations qui sont les siennes de
se soumettre à une procédure agréée de règlement des différends relatifs
à l'interprétation du traité en arguant qu’il est en fait d'accord avec l’autre
partie quant à la signification du traité et qu’il n’y a donc pas de différend
concernant son interprétation.

Il ne serait pas inconséquent d'imaginer qu’un argument conduisant à
des résultats aussi curieux contient sa propre réfutation. J'aurais tendance
à penser tout d’abord que les conséquences tirées de cette thèse se fondent
d’une façon trop étroite sur une lecture peu cohérente de la formule de
règlement des différends prescrite par la section 21 de l'accord.

L'expression «interprétation et application» se rencontre sous une
forme ou sous une autre, dans nombre de clauses de règlement des diffé-
rends remontant à de nombreuses décennies. Dans l’affaire relative à Cer-
tains intérêts allemands en Haute-Silésie polonaise (C.P.J.I. série A n° 6,
p. 14), la Cour permanente a estimé qu’il n’était pas nécessaire que les
deux éléments de la formule soient réunis, la conjonction «et » devant être
lue dans un sens disjonctif. En l'espèce, la formule utilisée est « interpréta-
tion ou application». Par conséquent, il suffit que les conditions de l’un
ou l’autre élément soient réunies. Mais en outre, puisqu’il n’est pas pos-
sible d’interpréter un traité sans se référer à certains faits (même consi-
dérés comme des hypothèses) et puisqu'il n’est pas possible d'appliquer
un traité si ce n’est sur la base d’une certaine interprétation de ce dernier,
on peut déceler l’idée qu’il n’y a guère de distinction, en pratique ou même
en théorie, entre les deux éléments de la formule (voir L. B. Sohn, «Settle-
ment of Disputes relating to the Interpretation and Application of Trea-
ties», Recueil des cours de l’Académie de droit international de La Haye,
t. 150, 1976, p. 271). On pourrait, semble-t-il, soutenir que l’association de
ces deux éléments constitue une formule consacrée désignant en général
de manière succincte tous les différends relatifs aux droits et obligations
découlant de l’ensemble du traité principal (voir la terminologie em-

51
ACCORD RELATIF AU SIÈGE (OP. IND. SHAHABUDDEEN) 60

ployée dans l’affaire de l’Usine de Chorzow, C.PJ.I. série A n° 9, p. 24).
Avec tout le respect que je dois à ceux qui sont d’un avis opposé, il n’est
pas convenable d’adopter une position qui viserait à éluder cette conclu-
sion en disséquant l’expression en question, en.s’appesantissant sépa-
rément sur chacun de ses éléments, et ensuite en les interprétant comme
s’ils ne faisaient pas partie d'une seule et même formule dont la portée
découle bien de ses éléments constitutifs mais n’est pas coextensive à leur
somme!.

Trop dire va à l’encontre d’une attitude de prudence et de circonspec-
tion que des considérations de poids et de solidité ont depuis longtemps
fait adopter par une cour située à la place qu’occupe celle-ci. Il me semble
que l'interprétation proposée ci-dessus n’aille pas au-delà des limites
d’une appréciation raisonnablement prudente, d’après le contexte, de
l'objectif de la clause en question. Mais même si pour une raison quel-
conque elle devait être jugée comme allant, de façon inacceptable,
au-delà du texte sur lequel elle se fonde, je continue de penser que la
thèse opposée dépasse clairement sa portée, sans pouvoir, comme le
fait la deuxième thèse, traiter toutes les questions qui doivent être exa-
minées pour que cette thèse, à supposer qu'elle soit exacte, justifie
entièrement une éventuelle réponse négative à la question de l’Assemblée
générale.

Cela tient au fait que l'argument vise uniquement la situation qui se
créerait à partir du moment où le bureau de la mission d’observation de
POLP serait définitivement fermé. C’est seulement par rapport à cette
situation que l’on peut dire qu’il n’y a pas de différend entre l’Organi-
sation des Nations Unies et les Etats-Unis au sujet de l'interprétation de
l'accord, tous deux reconnaissant qu’il y aura violation de l’accord si
cette éventualité se réalise. Mais l’argumentation du Secrétaire général
touche à une question supplémentaire sur laquelle il est clair que les deux
parties intéressées sont en désaccord relativement à l’interprétation
de l’accord de siège.

Cette question supplémentaire concerne le point de savoir si, même au
cas où il n’y a pas en fin de compte fermeture de ce bureau, il y a actuelle-
ment violation de l’accord en raison d’une menace d’intervention consti-
tuée par la promulgation même de la loi le 22 décembre 1987, que celle-ci
soit considérée en elle-même ou qu’il s’y ajoute son entrée en vigueur le
21 mars 1988, la directive de I’ Attorney General du 11 mars 1988 concer-
nant la fermeture du bureau (publiée avant même l'entrée en vigueur de la
loi et désignée sous le nom d’«ordre» dans l’exposé écrit présenté à la
Cour par les Etats-Unis), et, comme conséquence, l'introduction le
22 mars 1988 d’une instance pour obtenir cette fermeture et le fait que
l'affaire demeure pendante depuis lors. Il peut raisonnablement se dé-
duire des documents produits devant la Cour (et de la procédure orale)

! Le problème en question devrait être bien connu dans toutes les juridictions.
J. Stamp l’a examiné dans l’affaire Bourne c. Norwich Crematorium, 1967, 2 All England
Reports, p. 576.

52
ACCORD RELATIF AU SIÈGE (OP. IND. SHAHABUDDEEN) 61

que le Secrétaire général considère que la question se pose de savoir si ces
circonstances sont elles-mêmes incompatibles avec l’accord, à savoir s’il y
a violation d’un droit implicitement conféré par l’accord à l'Organisation
des Nations Unies garantissant à ses invités à titre permanent de pouvoir
poursuivre leurs activités dans les bureaux qu'ils possèdent sans tracas-
serie ni gêne inutile. Il ressort clairement aussi du dossier que les Etats-
Unis n’admettent pas qu'il y ait actuellement violation de l’accord,
puisqu'ils ont constamment soutenu qu’il ne saurait y avoir de violation
tant que cette loi n’est pas matériellement exécutée, si elle Pest jamais, par
la fermeture effective du bureau de la mission d’observation de l’OLP. It
semble évident que cette nette divergence de vues entraîne inévitablement
l’existence d’un différend concernant l'interprétation de l’accord.

J’en termine là sur la question de savoir si le différend porte sur l’«inter-
prétation » de l’accord. Abordons maintenant brièvement la question de
savoir si le différend concerne l’«application » de l’accord.

Il ne pouvait y avoir aucun doute que la fermeture du bureau de la mis-
sion d’observation de l’OLP poserait effectivement la question de l’appli-
cation de l’accord. Quant à savoir si les circonstances présentes soulèvent
une telle question, la situation actuelle est qu’il est permis en fait à ce
bureau de demeurer ouvert, maïs que, selon le Secrétaire général, une
menace d’intervention pèse sur lui liée à la promulgation et à l’applica-
tion de la loi. II semble évident que la position que prend ainsi le Secré-
taire général soulève effectivement la question de savoir si l’application
de l'accord est affectée par l’existence alléguée de cette menace d’inter-
vention.

Une préoccupation entre pour une part importante dans la position des
Etats-Unis, celle de savoir s’il y a déja eu violation effective de ses obli-
gations en vertu de l’accord et si, en l’absence d’une telle violation, il
pourrait exister un différend quelconque concernant l'interprétation ou
l’application de l’accord. Comme la Cour l’a fait observer, elle outrepas-
serait sa compétence si elle abordait la question de savoir si une viola-
tion effective a eu lieu, car il s’agit là d’une question réservée au tribunal
arbitral, au cas où la Cour répondrait affirmativement à la question
préliminaire de l'existence d’un différend. En outre, s’il est exact de
dire qu’en l’absence de violation effective il ne peut y avoir de différend,
cela conduit inévitablement la Cour à établir s’il y a eu violation effective
avant de pouvoir conclure sur le point de savoir s’il y a un différend
sur l’existence éventuelle d’une telle violation. Ainsi, le problème de fond
serait tranché avant les questions préliminaires.

Il est clair que la procédure de règlement des différends énoncée à la
section 21 de l’accord s’applique aux différends résultant de plaintes rela-
tives à une violation effective de l’accord, mais il est également clair
qu’elle ne se limite pas à ces seuls cas. Elle couvre aussi des différends
résultant de l’opposition d’une partie à une façon d’agir adoptée par
l’autre partie, ou à une menace par celle-ci d’agir, en vue d’un résultat qui,
selon la demanderesse, serait une violation de l’accord. D’après l’opinion
du Secrétaire général, comme je l’interprète, cette façon ou menace d'agir

53
ACCORD RELATIF AU SIÈGE (OP. IND. SHAHABUDDEEN) 62

a été représentée par la promulgation de la loi de 1987 contre le terrorisme,
cette dernière ayant été en fait approuvée par le chef d’Etat du pays hôte,
dont le devoir reconnu est d’appliquer les lois de l'Etat. Faute d’assu-
rances qu’il n’en est pas ainsi (assurances qui ont.été demandées mais
jamais données), le Secrétaire général était en droit de présumer que le
Président, par ses agents qualifiés, s’acquitterait de ce devoir avec des
conséquences qui, de l’avis du Secrétaire général, seraient contraires à
Paccord. Ce conflit tant d’opinions que d’intérêts donnerait naissance à
un différend selon la jurisprudence établie en la matière, qu’il y ait déjà eu
ou non violation effective de l'accord par la fermeture forcée de la mis-
sion.

Le contexte de l’accord ne relie pas la notion de différend à celle de
violation effective. L'existence d’un différend n’a pas pour condition
préalable que l’une des parties allègue que l’autre partie aurait effective-
ment violé une obligation que lui impose l’accord. En outre, les différends
relatifs à l’application de l’accord comprennent les différends concernant
son applicabilité (voir l'affaire de l’ Usine de Chorzôw, C.P.J.I. série À n° 9,
p. 20).

Toutefois, si cette thèse est inexacte, avec la conséquence qu’une
plainte faisant état d’une violation effective est requise, il faut alors noter
que, d’après le dossier, c’est interpréter assez clairement la position du
Secrétaire général que d’y voir contenue une plainte alléguant que
l'Etat hôte est en train de violer ses obligations en vertu de l’accord de
siège du fait de la promulgation de la loi, prise soit séparément, soit
cumulativement, avec les mesures ultérieures qui en ont découlé. Une
telle plainte peut étre contestée, mais elle ne peut étre considérée comme
insoutenable au point de ne pouvoir donner naissance à un différend
proprement dit (voir l’affaire des Essais nucléaires, C.I.J. Recueil 1974,
opinion dissidente de M. Barwick, p. 430).

L’attitude générale adoptée ci-dessus semblerait renforcée par trois
considérations. Premièrement, il ne paraît pas y avoir de précédent dans
la jurisprudence de la Cour ou de sa devancière qui imposerait une inter-
prétation trop étroite concernant la portée des dispositions relatives au
règlement des différends (voir notamment l'affaire des Concessions
Mavrommatis à Jérusalem, C.P.J.I série A n° 5, p. 47-48; l'affaire de 1’ Usine
de Chorzôw, C.P.J.I. série A n° 9, p. 20-25; l'affaire de l’Interprétation des
traités de paix conclus avec la Bulgarie, la Hongrie et la Roumanie, C.LJ.
Recueil 1950, p.75; l'affaire de l’ Appel concernant la compétence du Conseil
de l'OACI, C.L.J. Recueil 1972, p. 106-107, 125-126 et 147). La jurispru-
dence arbitrale rejette de même la thèse que « dans la mesure où les traités
d'arbitrage ont pour effet d’attribuer une compétence à une autorité inter-
nationale, ils sont à interpréter de manière restrictive» (Stephen M.
Schwebel, International Arbitration: Three Salient Problems, Cambridge,
1987, p. 149, note 12, citant Interpretation of Article 181 of the Treaty
of Neuilly (The Forests of Central Rhodope), Preliminary Question, 1931,
Nations Unies, Recueil des sentences arbitrales, p. 1391, 1403).

Deuxièmement, il y a la signification large et extensible du mot « concer-

54
ACCORD RELATIF AU SIEGE (OP. IND. SHAHABUDDEEN) 63

ning» («au sujet de», dans le texte français) tel qu’il apparaît dans l’ex-
pression «concerning the interpretation or application » («au sujet de l’in-
terprétation ou de l’application ») de l’accord de siège. Le mot «concern »
est défini dans le West’s Law and Commercial Dictionary in Five Lan-
guages, 1985, volume 1, page 300, comme signifiant : «To pertain, relate,
or belong to; to be of interest or importance to; to involve; to affect the
interest of » (se rattacher, se rapporter, ou appartenir à; présenter de l’in-
térêt ou de l'importance pour, toucher; affecter l’intérêt de). Ce diction-
naire cite à l’appui l’affaire People c. Photocolor Corporation (156 Misc. 47,
281 N.T.S. 130). Se référant à la même affaire, le Black’s Law Dictionary,
5° édition, 1979, page 262, donne à peu près la même définition mais
ajoute: «have connection with; to have reference to .. .» (être relié à;
se référer a...). Voir aussi le Shorter Oxford English Dictionary, 3° édition,
volume 1, page 389, et le Webster’s Third New International Dictionary,
1986, page 470. Et comparer avec la position assez voisine prise par
M. Schwebel sur l’interprétation des mots «relating to» («concernant»)
dans l'affaire Yakimetz (C.I.J. Recueil 1987, p. 113-114), où il a déclaré:

«Les termes de l’article 11 du statut du Tribunal [administratif des
Nations Unies], de même que les travaux préparatoires, montrent
clairement qu’une erreur de droit « concernant » (relating to) les dis-
positions de la Charte des Nations Unies ne doit pas mettre ouverte-
ment et directement en cause une disposition de la Charte. Il suffit
que l’erreur soit «en relation avec» la Charte, qu’elle s’y «rapporte»
ou s’y «rattache.»

Amon avis, cette manière de voir contient des éléments utiles en l’espèce.

Une troisième considération qui va dans le même sens découle du prin-
cipe d'interprétation que prescrit la section 27 de l’accord, laquelle stipule
que cet

«accord sera interprété à la lumière de son but fondamental, qui est
de permettre à l'Organisation des Nations Unies de pleinement et
efficacement exercer ses fonctions et d’atteindre ses buts au siège de
son activité aux Etats-Unis d'Amérique ».

Une interprétation qui ne laisse en fait à l'Organisation des Nations Unies
aucun recours juridique dans les circonstances en question n’est guére
compatible avec ce principe d’interprétation conventionnel (voir la situa-
tion analogue dans l’affaire de I’ Usine de Chorzéw, C.P.J.I. série A n° 9,
p. 24-25). Les arguments qui se fondent sur des affaires où les parties ont
décidé de propos délibéré de laisser des échappatoires pour disposer de
faux-fuyants commodes dans leurs dispositions conventionnelles semble-
raient hors de propos dans le contexte particulier que nous examinons.

Certes la Cour devrait toujours s’assurer qu’elle est bien habilitée à agir.
Il convient toutefois aussi que la Cour soit consciente du risque qu’il y a
à vouloir s’assurer de ses pouvoirs au point de trouver astucieusement
des raisons subtiles pour ne pas exercer ceux dont on est fondé à penser

55
ACCORD RELATIF AU SIÈGE (OP. IND. SHAHABUDDEEN) 64

qu’on les possède. La Cour a eu raison d'éviter un tel risque dans cette
affaire.

Ayant examiné aussi bien qu’il m'était possible ce que, faute d’une
assistance du pays hôte, j’ai pu déduire du dossier quant à ce qu'est, ou
pourrait être, sa position, ainsi que celle de l'Organisation des Nations
Unies, je ne peux que conclure en souscrivant à la décision prise.

(Signé) Mohamed SHAHABUDDEEN.

56
